 

Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (“Agreement”) is entered into as of the 20th
day of October, 2006 by and among Meadow Valley Corporation, a Nevada
corporation (the “Company”), and                          (the “Investor”).

WHEREAS, the Company issued shares of its common stock to the Investor in
connection with a Unit Purchase Agreement of even date (the “Purchase
Agreement”); and

WHEREAS, the Company has agreed to provide certain registration rights to the
Investor.

Now, therefore, in consideration of the mutual promises and the covenants as set
forth herein, the parties hereto hereby agree as follows:

1.             Definitions.  Unless the context otherwise requires, the terms
defined in this Section 1 shall have the meanings herein specified for all
purposes of this Agreement, applicable to both the singular and plural forms of
any of the terms herein defined.

“Agreement” means this Registration Rights Agreement, as the same may be
amended, modified or supplemented in accordance with the terms hereof.

“Board” means the Board of Directors of the Company.

“Common Stock” means the Company’s authorized common stock, as constituted on
the date of this Agreement, any stock into which such Common Stock may
thereafter be changed and any stock of the Company of any other class, which is
not preferred as to dividends or assets over any other class of stock of the
Company and which is not subject to redemption, issued to the holders of shares
of such Common Stock upon any re-classification thereof.

“Commission” means the Securities and Exchange Commission or any other
governmental body at the time administering the Securities Act.

“Company” has the meaning assigned to it in the introductory paragraph of this
Agreement.

“Company Securities” has the meaning any securities proposed to be sold by the
Company for its own account in a registered public offering.

“Exchange Act” means the Securities Exchange Act of 1934 (or successor statute).

“Excluded Forms” means registration statements under the Securities Act, on
Forms S-4 and S-8, or any successors thereto and any form used in connection
with an initial public offering of securities.

1


--------------------------------------------------------------------------------




 

“Investor” has the meaning assigned to it in the introductory paragraph of this
Agreement.

“Person” includes any natural person, corporation, trust, association, company,
partnership, joint venture, limited liability company and other entity and any
government, governmental agency, instrumentality or political subdivision.

The terms “register” “registered” and “registration” refer to a registration
effected by preparing and filing a registration statement on other than any of
the Excluded Forms in compliance with the Securities Act, and the declaration or
ordering of the effectiveness of such registration statement.

“Registrable Securities” means the Common Stock received by the Investor and the
Common Stock issuable upon exercise of the warrants received by the Investor in
the offering under the Term Sheet and any securities of the Company issued with
respect to such Common Stock by way of a stock dividend or stock split or in
connection with a combination, recapitalization, share exchange, consolidation
or other reorganization of the Company.

“Registration Statement” means a registration statement on other than any of the
Excluded Forms.

“Selling Expenses” means all selling commissions, finder’s fees and stock
transfer taxes applicable to the Registrable Securities registered by the
Investor and the reasonable fees and disbursements of one counsel for all
Investors that purchased Units pursuant to the Purchase Agreement.

“Securities Act” means the Securities Act of 1933 (or successor statute).

“Term Sheet” means the Confidential Term Sheet dated October 12, 2006 for an
offering of units consisting of the Company’s Common Stock and warrants to
purchase  Common Stock.

“Units” refers to one share of Common Stock and one-tenth of a warrant to
purchase Common Stock offered by the Term Sheet.

2.             Registration.

(a)           Required Registration. Subject to exceptions and limitations
described herein, the Company shall within 30 days of the final closing of the
offering under the Term Sheet cause a Registration Statement to be filed with
the Commission on Form S-3, if available, or, if Form S-3 is not available for
the registration of the Registrable Securities, on such form as may be
prescribed by the Commission, providing for the resale of the Registrable
Securities. Within 60 days after the final closing of the offering under the
Term Sheet, the Company shall cause the Registration Statement to be declared
effective by the Commission.  Such Registration Statement shall contain all
appropriate undertakings necessary to comply with Rule 415 under the Securities
Act pertaining to “shelf registration” or delayed offerings of securities.  The
Company shall use its best efforts to cause the Commission to declare such
Registration

2


--------------------------------------------------------------------------------




 

Statement effective and to maintain the effectiveness of such Registration
Statement pursuant to Section 4 below.

(b)           Liquidated Damages.

(i)            If the Registration Statement is not filed with the Commission
within 30 days of the final closing of the offering under the Term Sheet, then
the Company shall, as additional consideration and not as a penalty, deliver to
the Investor on such 30th day, and every 30 days thereafter until it is filed, 
an amount of cash equal to 1% of the purchase price of the number of Units
purchased by such investor.

(ii)           If the Registration Statement has not been declared effective by
the Commission within 60 days of the final closing of the offering under the
Term Sheet (or 90 days if the Commission’s Staff reviews the Registration
Statement), then the Company shall, as additional consideration, deliver to the
Investor on such 60th or 90th day, as applicable, and on each successive
30th day thereafter under which the Registration Statement has not been declared
effective, an amount of cash equal to 1% of the purchase price of the Units
purchased by the Investor.

(iii)          Whenever the Company fails to respond to Commission comments
within five days, the Company shall deliver to the Investor on such 5th day and
on each successive 30th day thereafter until an amendment to the Registration
Statement has been filed, an amount of cash equal to 1% of the purchase price of
the  Units purchased by the investor.

(iv)          Notwithstanding anything to the contrary contained in this Section
2, the Company shall not be required to pay the Investor liquidated damages
under this Section 2 to the extent that such Registrable Securities held by the
Investor may be sold by the Investor after one year pursuant to Rule 144 (as
defined in Section 8 below).

3.             Obligations of the Company. If and whenever the Company is
required by the provisions hereof to effect or cause the registration of any
Registrable Securities under the Securities Act as provided herein, the Company
shall:

(A)           USE ITS BEST EFFORTS TO PREPARE AND FILE WITH THE COMMISSION A
REGISTRATION STATEMENT WITH RESPECT TO SUCH REGISTRABLE SECURITIES AND USE  ITS
BEST  REASONABLE EFFORTS TO CAUSE SUCH REGISTRATION STATEMENT TO BECOME AND
REMAIN EFFECTIVE;

(B)           USE ITS BEST EFFORTS TO PREPARE AND FILE WITH THE COMMISSION SUCH
AMENDMENTS TO SUCH REGISTRATION STATEMENT (INCLUDING POST-EFFECTIVE AMENDMENTS)
AND SUPPLEMENTS TO THE PROSPECTUS INCLUDED THEREIN AS MAY BE NECESSARY TO KEEP
SUCH REGISTRATION STATEMENT EFFECTIVE, SUBJECT TO THE QUALIFICATIONS IN SECTION
4(A), AND TO COMPLY WITH THE PROVISIONS OF THE SECURITIES ACT WITH RESPECT TO
THE SALE OR OTHER DISPOSITION OF ALL REGISTRABLE SECURITIES COVERED BY SUCH
REGISTRATION STATEMENT DURING SUCH PERIOD IN ACCORDANCE WITH THE INTENDED
METHODS OF DISPOSITION BY THE INVESTOR  SET FORTH IN SUCH REGISTRATION
STATEMENT;

3


--------------------------------------------------------------------------------




 

(C)           FURNISH TO THE INVESTOR SUCH NUMBER OF COPIES OF SUCH REGISTRATION
STATEMENT AND OF EACH SUCH AMENDMENT AND SUPPLEMENT THERETO (IN EACH CASE
INCLUDING ALL EXHIBITS), SUCH NUMBER OF COPIES OF THE PROSPECTUS INCLUDED IN
SUCH REGISTRATION STATEMENT (INCLUDING EACH PRELIMINARY PROSPECTUS), IN
CONFORMITY WITH THE REQUIREMENTS OF THE SECURITIES ACT, AND SUCH OTHER
DOCUMENTS, AS THE INVESTOR MAY REASONABLY REQUEST, IN ORDER TO FACILITATE THE
PUBLIC SALE OR OTHER DISPOSITION OF THE REGISTRABLE SECURITIES OWNED BY THE
INVESTOR;

(D)           USE ITS BEST EFFORTS TO REGISTER AND/OR QUALIFY THE SECURITIES
COVERED BY THE REGISTRATION STATEMENT UNDER SUCH OTHER SECURITIES OR BLUE SKY
LAWS OF SUCH JURISDICTIONS AS SHALL BE REASONABLY REQUESTED BY THE HOLDERS
PARTICIPATING IN THE REGISTRATION AND AS MAY BE REASONABLY APPROPRIATE FOR THE
DISTRIBUTION OF SUCH REGISTRABLE SECURITIES, PROVIDED, HOWEVER, THAT
NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, IN THE EVENT ANY
JURISDICTION IN WHICH THE SECURITIES SHALL BE QUALIFIED IMPOSES A NON-WAIVABLE
REQUIREMENT THAT EXPENSES INCURRED IN CONNECTION WITH THE QUALIFICATION OF THE
REGISTRABLE SECURITIES BE BORNE BY SELLING SHAREHOLDERS, THE HOLDERS SHALL PAY
THEIR PRO RATA SHARE OF SUCH EXPENSES;

(E)           NOTIFY THE INVESTOR AT ANY TIME WHEN A PROSPECTUS RELATING TO HIS 
REGISTRABLE SECURITIES IS REQUIRED TO BE DELIVERED UNDER THE SECURITIES ACT, OF
THE COMPANY’S BECOMING AWARE THAT THE PROSPECTUS INCLUDED IN THE RELATED
REGISTRATION STATEMENT, AS THEN IN EFFECT, INCLUDES AN UNTRUE STATEMENT OF A
MATERIAL FACT OR OMITS TO STATE ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN
OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING IN LIGHT OF THE
CIRCUMSTANCES THEN EXISTING, AND PROMPTLY PREPARE AND FURNISH TO THE INVESTOR A
REASONABLE NUMBER OF COPIES OF A PROSPECTUS SUPPLEMENTED OR AMENDED SO THAT, AS
THEREAFTER DELIVERED TO THE PURCHASERS OF SUCH REGISTRABLE SECURITIES, SUCH
PROSPECTUS SHALL NOT INCLUDE AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO
STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN NOT MISLEADING IN THE LIGHT OF THE CIRCUMSTANCES THEN
EXISTING;

(F)            OTHERWISE USE ITS BEST EFFORTS TO COMPLY WITH ALL APPLICABLE
RULES AND REGULATIONS OF THE COMMISSION;

(G)           CAUSE ALL SUCH REGISTRABLE SECURITIES ON SUCH REGISTRATION
STATEMENT TO BE LISTED ON EACH SECURITIES EXCHANGE OR AUTOMATED QUOTATION
SERVICE (INCLUDING THE NATIONAL MARKET OF THE NASDAQ STOCK MARKET) ON WHICH
SIMILAR SECURITIES ISSUED BY THE COMPANY ARE THEN LISTED; AND

(H)           NOTIFY THE INVESTOR OF ANY STOP ORDER THREATENED OR ISSUED BY THE
COMMISSION AND TAKE ALL ACTIONS REASONABLY NECESSARY TO PREVENT THE ENTRY OF
SUCH STOP ORDER OR TO REMOVE IT IF ENTERED.

4.             Other Procedures.

(a)           Subject to the Company’s general obligation to use its best
efforts under Section 3, the Company shall be required to maintain the
effectiveness of a Registration Statement (under Form S-3) until the earlier of
(i) the date of sale of all Registrable Securities or (ii) 24 months from the
effective date of the Registration Statement.

4


--------------------------------------------------------------------------------




 

(b)           In consideration of the Company’s obligations under this
Agreement, the Investor agrees that, upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 3(e) herein, the
Investor shall forthwith discontinue his sale of Registrable Securities pursuant
to the Registration Statement covering such Registrable Securities until the
Investor’s receipt of the copies of the supplemented or amended prospectus
contemplated by said Section 3(e) and, if so directed by the Company, shall
deliver to the Company (at the Company’s expense) all copies, other than
permanent file copies, then in the Investor’s possession of the prospectus
covering such Registrable Securities current at the time of receipt of such
notice.

(c)           The Company’s obligation to file any Registration Statement or
amendment including a post-effective amendment, shall be subject to each
Investor, as applicable, furnishing to the Company in writing such information
and documents regarding such Investor and the distribution of such Investor’s
Registrable Securities as may reasonably be required to be disclosed in the
Registration Statement in question by the rules and regulations under the
Securities Act or under any other applicable securities or blue sky laws of the
jurisdiction referred to in Section 3(d) herein.  The Company’s obligations are
also subject to each Investor promptly executing any representation letter
concerning compliance with Regulation M under the Exchange Act (or any successor
rule or regulation).

(d)           If any such registration or comparable statement refers to the
Investor by name or otherwise as a stockholder of the Company, but such
reference to the Investor by name or otherwise is not required by the Securities
Act or the rules thereunder, then each Investor shall have the right to require
the deletion of the reference to the Investor, as may be applicable.

(e)           In connection with the sale of Registrable Securities, the
Investor shall deliver to each purchaser a copy of the necessary prospectus and,
if applicable, prospectus supplement, within the time required by Section 5(b)
of the Securities Act.

5.             REGISTRATION EXPENSES.  IN CONNECTION WITH ANY REGISTRATION OF
REGISTRABLE SECURITIES PURSUANT TO SECTION 2(A), THE COMPANY SHALL, WHETHER OR
NOT ANY SUCH REGISTRATION SHALL BECOME EFFECTIVE, FROM TIME TO TIME, PAY ALL
EXPENSES (OTHER THAN SELLING EXPENSES) INCIDENT TO ITS PERFORMANCE OF OR
COMPLIANCE, INCLUDING, WITHOUT LIMITATION, ALL REGISTRATION, AND FILING FEES,
FEES AND EXPENSES OF COMPLIANCE WITH SECURITIES OR BLUE SKY LAWS, WORD
PROCESSING, PRINTING AND COPYING EXPENSES, MESSENGER AND DELIVERY EXPENSES, FEES
AND DISBURSEMENTS OF COUNSEL FOR THE COMPANY AND ALL INDEPENDENT PUBLIC
ACCOUNTANTS AND OTHER PERSONS RETAINED BY THE COMPANY.

6.             Indemnification.

(a)           In the event of any registration of any shares of Common Stock
under the Securities Act pursuant to this Agreement, the Company shall indemnify
and hold harmless each Investor, from and against any losses, claims, damages or
liabilities, joint or several, to which each Investor may become subject under
the Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement under which such Registrable  Securities were registered
under the Securities Act, any preliminary prospectus or final prospectus
contained therein, or any amendment or supplement

5


--------------------------------------------------------------------------------




 

thereto, or any document incident to registration or qualification of any 
Registrable Securities pursuant to Section 3(d) herein, or arise out of or are
based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading or, with respect to any prospectus, necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, or any violation by the Company of the Securities Act, the Exchange
Act, or state securities or blue sky laws applicable to the Company and relating
to action or inaction required of the Company in connection with such
registration or qualification under the Securities Act or such state securities
or blue sky laws.  If the Company fails to defend the Investor as required by
Section 6(c) herein, it shall reimburse (after receipt of appropriate
documentation) each Investor for any legal or any other out-of-pocket expenses
reasonably incurred by any of them in connection with investigating or defending
any such loss, claim, damage, liability or action; provided, however, that the
Company shall not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in said
Registration Statement, said preliminary prospectus, said prospectus, or said
amendment or supplement or any document incident to registration or
qualification of any  Registrable Securities pursuant to Section 3(d) hereof in
reliance upon and in conformity with written information furnished to the
Company by such Investor specifically for use in the preparation thereof or
information omitted to be furnished by such Investor.

(b)           In the event of any registration of any Registrable Securities
under the Securities Act pursuant to this Agreement, each Investor shall
indemnify and hold harmless (in the same manner and to the same extent as set
forth in Section 6(a)) the Company, each director of the Company, each officer
of the Company who signs such Registration Statement, the Company’s attorneys
and auditors and any Person who controls the Company within the meaning of the
Securities Act, with respect to any untrue statement or omission from such
Registration Statement, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereto, if such untrue statement or
omission was made in reliance upon and in conformity with written information
furnished to the Company  by such Investor specifically for use in the
preparation of such Registration Statement, preliminary prospectus, final
prospectus or amendment or supplement or from any other act or failure to act of
the Investor.

(c)           Promptly after receipt by an indemnified party of notice of the
commencement of any action involving a claim referred to in Section 6(a) or (b),
such indemnified party shall, if a claim in respect thereof is made against an
indemnifying party, give written notice to the Indemnifying Party of the
commencement of such action.  The indemnifying party shall be relieved of its
obligations under this Section 6(c) to the extent that the indemnified party
delays in giving notice and the indemnifying party is damaged or prejudiced by
the delay.  In case any such action is brought against an indemnified party, the
indemnifying party shall be entitled to participate in and to assume the defense
thereof, jointly with any other indemnifying party similarly notified to the
extent that it may wish, with counsel reasonably satisfactory to such
indemnified party, and, after notice from the indemnifying party to such
indemnified party of its election so as to assume the defense thereof, the
indemnifying party shall be responsible for any legal or other expenses
subsequently incurred by the

6


--------------------------------------------------------------------------------




 

indemnifying party in connection with the defense thereof, provided, however,
that, if counsel for an indemnified party shall have reasonably concluded that
there is an actual or potential conflict of interest between the indemnified and
the indemnifying party the indemnifying party shall not have the right to assume
the defense of such action on behalf of such indemnified party, and such
indemnifying party shall reimburse such indemnified party and any Person
controlling such indemnified party for the fees and expenses of counsel retained
by the indemnified party which are reasonably related to the matters covered by
the indemnity agreement provided in this Section 6; provided, however, that in
no event shall any indemnification by an Investor under this Section 6 exceed
the net proceeds from the  sale of Registered Securities received by the
Investor.   No indemnified party shall make any settlement of any claims
indemnified against hereunder without the written consent of the indemnifying
party, which consent shall not be unreasonably withheld.  In the event that any
indemnifying party enters into any settlement without the written consent of the
indemnified party the indemnifying party shall not, consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff of a release of such
indemnified party from all liability in respect to such claim or litigation.

(d)           In order to provide for just and equitable contribution to joint
liability under the Securities Act in any case in which under any indemnified
party makes a claim for indemnification pursuant to this Section 6, but it is
judicially determined (by the entry of a final judgment or decree by a court of
competent jurisdiction and the expiration of time to appeal or the denial of the
last right of appeal) that such indemnification may not be enforced in such case
notwithstanding the fact that this Section 6 provides for indemnification in
such case, or (ii) contribution under the Securities Act may be required in
circumstances for which indemnification is provided under this Section 6; then,
in each such case, the Company and such Investor shall contribute to the
aggregate losses, claims, damages or liabilities to which they may be subject as
is appropriate to reflect the relative fault of the Company and such Investor in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities, it being understood that the parties acknowledge
that the overriding equitable consideration to be given effect in connection
with this provision is the ability of one party or the other to correct the
statement or omission (or avoid the conduct or take an act) which resulted in
such losses, claims, damages or liabilities, and that it would not be just and
equitable if contribution pursuant hereto were to be determined by pro-rata
allocation or by any other method of allocation which does not take into
consideration the foregoing equitable considerations.  Notwithstanding the
foregoing, (i) no such Investor shall be required to contribute any amount in
excess of the net proceeds to him of all Registrable Securities sold by him
pursuant to such Registration Statement, and (ii) no Person who is guilty of
fraudulent misrepresentation within the meaning of Section 11(f) of the
Securities Act shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.

(e)           Notwithstanding any of the foregoing, if, in connection with an
underwritten public offering of the Registrable Securities, the Company, any of
the Investor and the underwriters enter into an underwriting agreement relating
to such offering which contains provisions covering indemnification among the
parties, then the indemnification provision of this Section 6 shall be deemed
inoperative for purposes of such offering.

7


--------------------------------------------------------------------------------




 

7.             Market Stand-off.  In consideration of the granting to the
Investor of the registration rights pursuant to this Agreement, each of them
agrees that, for so long as such Investor holds Common Stock, except as
permitted by Section 2(a) above, such Investor will not sell, transfer or
otherwise dispose of, including, without limitation, through the use of any put
or call option, short sale or other derivative arrangement, shares of Common
Stock in the 10 days prior to the effectiveness of any Registration Statement
(other than a registration statement on Form S-8 or Form S-4, or any successor
form) with respect to shares of Common Stock pursuant to which such Common Stock
will be offered for sale to the public (except pursuant to the Registration
Statement described in Section 2(a)), and for up to 180 days following the
effectiveness of such Registration Statement, provided that the underwriters of
any such offering shall reasonably request that the Stockholders be bound by
such restrictions.

8.             Rule 144.  The Company covenants that it will file the reports
required to be filed under the Securities Act and the Exchange Act and the rules
and regulations adopted by the Commission thereunder (or, in the event that the
Company is not required to file such reports, it will make publicly available
information as set forth in Rule 144(c)(2) promulgated under the Securities
Act), and it will take such further action as the Investor may reasonably
request, or to the extent required from time to time to enable the Investor to
sell their Registrable Securities without registration under the Securities Act
within the limitation of the exemption provided by (a) Rule 144 under the
Securities Act, as such Rule may be amended from time to time, or (b) any
similar rule or regulation hereafter adopted by the Commission (collectively,
“Rule 144”).  Upon request of any Investor, the Company will deliver to the
Investor a written statement as to whether it has complied with such
requirements.

9.             Severability.  In the event any parts of this Agreement are found
to be void, the remaining provisions of this Agreement shall nevertheless be
binding with the same effect as though the void parts were deleted.

10.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  The execution of this
Agreement may be by actual or facsimile signature.

11.           Benefit.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their legal representatives, successors and
assigns.

12.           Notices and Addresses.  All notices, offers, acceptance and any
other acts under this Agreement (except payment) shall be in writing, and shall
be sufficiently given if delivered to the addressees in person, by Federal
Express or similar overnight next business day delivery, or by facsimile
delivery followed by overnight next business day delivery, as follows:

To the Company:

Meadow Valley Corporation

 

 

4411 S. 40th Street, Suite D-11

 

 

Phoenix, AZ 85040

 

 

Attention: Bradley E. Larson, President

 

 

Facsimile: (602) 437-1681

 

 

8


--------------------------------------------------------------------------------




 

With a Copy to:

 

 

 

Brownstein Hyatt & Farber, P.C.

 

 

410 Seventeenth Street, 22nd Floor

 

 

Denver, CO 80202

 

 

Attention: Adam J. Agron, Esq.

 

 

Facsimile: (303) 223-1111

 

 

 

 

With a Copy to:

Wunderlich Securities, Inc.

 

 

6000 Poplar Avenue, Suite 150

 

 

Memphis, TN 38119

 

 

Facsimile: (901) 251-1352

 

 

Attention: Caldwell D. Lowrance, Jr.

 

 

 

 

To the Investor:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

or to such other address as any of them, by notice to the other may designate
from time to time.  The transmission confirmation receipt from the sender’s
facsimile machine shall be evidence of successful facsimile delivery.  Time
shall be counted from the date of transmission.

13.           Attorneys’ Fees.  In the event that there is any controversy or
claim arising out of or relating to this Agreement, or to the interpretation,
breach or enforcement thereof, and any action or proceeding relating to this
Agreement is filed, the prevailing party shall be entitled to an award by the
court of reasonable attorneys’ fees, costs and expenses.

14.           Oral Evidence.  This Agreement constitutes the entire Agreement
between the parties and supersedes all prior oral and written agreements between
the parties hereto with respect to the subject matter hereof.  Neither this
Agreement nor any provision hereof may be changed, waived, discharged or
terminated orally, except by a statement in writing signed by the party or
parties against which enforcement or the change, waiver discharge or termination
is sought.

15.           Additional Documents.  The parties hereto shall execute such
additional instruments as may be reasonably required by their counsel in order
to carry out the purpose and intent of this Agreement and to fulfill the
obligations of the parties hereunder.

16.           Governing Law.  This Agreement and any dispute, disagreement, or
issue of construction or interpretation arising hereunder whether relating to
its execution, its validity, the obligations provided herein or performance
shall be governed or interpreted according to the internal laws of the State of
Nevada without regard to choice of law considerations.

17.           Section or Paragraph Headings.  Section headings herein have been
inserted for reference only and shall not be deemed to limit or otherwise
affect, in any matter, or be deemed to interpret in whole or in part any of the
terms or provisions of this Agreement.

9


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed personally or by a duly authorized representative thereof as of the day
and year first above written.

THE COMPANY:

 

 

 

 

MEADOW VALLEY CORPORATION

 

 

 

 

By:

/s/ Bradley E. Larson

 

 

Bradley E. Larson

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

INVESTOR:

 

 

 

 

See attached Counterpart Signature Page(s).

 

10


--------------------------------------------------------------------------------